Citation Nr: 0923165	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and peripheral neuropathy 
(claimed as numbness in all four extremities).  In February 
2009, the Veteran was afforded a Travel Board Hearing before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claims.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

The record reflects that the Veteran served in Vietnam and 
was awarded the Combat Infantryman Badge and the Purple 
Heart, decorations that establish that he engaged in combat 
with the enemy.  Receipt of those awards will constitute 
evidence of a stressful episode during service when the 
claimed stressor is related to combat, provided that the 
stressor is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (2008).

The Veteran was afforded a VA psychiatric examination in June 
2005 in which he reported that he had served in Vietnam near 
Pleiku, Chu Lai, and the Demilitarized Zone.  He stated that 
his unit frequently came under attack and that he was 
involved in "picking up the bodies and body parts of several 
good friends" that died in combat.  In particular, the 
Veteran recalled seeing a fellow service member's head 
"blown open" during a search-and-destroy mission.  The 
Veteran added that he himself had been wounded twice in 
combat.  

He reported that, after leaving the service, he experienced 
various psychiatric symptoms, including insomnia, an 
exaggerated startle response, and a fear of going outside 
alone.  Despite those problems, he stated that he was able to 
obtain and maintain stable employment as a mail processor for 
34 years before retiring in 2003.  The Veteran indicated that 
since his retirement, he had continued to see friends, attend 
church, and occasionally attend Veterans of Foreign Wars 
meetings, but emphasized that he was "not very active 
outside the house."  He stated that his hobbies included 
fishing, watching television, and occasionally doing 
crossword or jigsaw puzzles.  While the Veteran indicated 
that he was able to perform daily living activities and take 
care of his personal hygiene, he admitted that he was 
unmotivated to clean his apartment and that "papers were 
everywhere."

In terms of his social history, the Veteran indicated that he 
had been married three times and was in the midst of planning 
a wedding to his girlfriend of five years.  He stated that he 
had four children by his first wife, two of whom were 
deceased, as well as a son by another relationship.  The 
Veteran acknowledged that his prior marriages had been 
adversely affected by his "quick temper," adding that his 
last physical altercation had occurred with his third wife 
approximately eight years earlier.  He indicated that he 
tried to avoid conflicts because he did "not trust his 
reactions."  He also reported a general uneasiness to 
perceived threats, including a hypervigilance around persons 
of Asian descent.  

Mental status evaluation revealed a normal mood and a bland 
affect.  The Veteran experienced difficulty recalling 
significant details in his life, such as when his father and 
son had passed away.  Only with difficulty was he able to 
identify the correct date and to name the current president 
of the United States.  He was unable to identify the vice 
president, the governor of his home state, or the day of the 
calendar week.  He also displayed significant problems with 
his short- and long-term memory and abstract thinking.  His 
concentration, judgment, and basic reasoning were all within 
normal limits.  The Veteran denied any compulsive or 
ritualistic behavior.  Nor did he report any history of 
suicidal or homicidal ideations, hallucinations, or 
delusions.

Based on the Veteran's statements, his mental status 
evaluation, and a review of his claims folder, the VA 
psychologist diagnosed him with insomnia.  However, despite 
acknowledging that the Veteran manifested PTSD-related 
symptoms such as avoidant behavior, anger management issues, 
and memory problems, the examiner concluded that the Veteran 
did not meet the diagnostic criteria for PTSD because he did 
not appear to be experiencing significant emotional distress, 
intrusive thoughts, and nightmares related to his Vietnam 
experiences and did not report "significant anxiety in 
social situations" or hypervigilant behavior "except around 
Asians."

The record thereafter shows that at his February 2009 Board 
hearing, the Veteran and his current spouse testified that 
the PTSD symptoms that he had reported at his June 2005 VA 
examination had worsened in recent months.  Additionally, the 
Veteran testified that he was now experiencing recurring 
nightmares about his combat experiences, especially those 
occasions in which his unit had been ambushed by the 
VietCong.  Those memories, he added, intruded on his thoughts 
even when he was awake.  The Veteran and his wife also 
testified that he currently exhibited heightened vigilance, 
manifested by repeatedly checking the doors and windows of 
his home "to make sure nothing [was] sneaking up on [him]."  
The Veteran emphasized that his concerns in that regard had 
led him to apply for and obtain a permit to carry a concealed 
firearm, which he kept in his car or truck whenever he went 
somewhere.  He and his wife testified that his anger problems 
had worsened to the point where he would frequently erupt 
over "little things" that went wrong around the house or 
innocuous statements that his fishing buddies made.  In 
addition, the Veteran stated that he found it increasingly 
difficult to socialize with people and avoided large groups 
as much as possible.  

Given that this combat-decorated Veteran has reported a 
worsening of symptoms commonly associated with PTSD since his 
last VA examination, it remains unclear to the Board whether 
a diagnosis of PTSD is currently warranted.  Accordingly, the 
Board finds that he should be provided an additional VA 
psychiatric examination and opinion to determine whether he 
meets the DSM-IV criteria for PTSD.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

With respect to his claim for service connection for 
peripheral neuropathy, the Board observes that, in light of 
his service in Vietnam, the Veteran is presumed to have been 
exposed to herbicides during military service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  However, the evidence of record 
does not show that the Veteran had peripheral neuropathy 
within one year following his last presumed exposure to 
herbicides such that presumptive service connection can be 
established under 38 C.F.R. § 3.307 and § 3.309.  
Nevertheless, the Veteran is not precluded from establishing 
service connection on a secondary or direct basis.

At his February 2009 Board hearing, the Veteran asserted that 
his peripheral neuropathy had developed as a result of his 
diabetes mellitus, for which he was granted service 
connection in March 2001.  Specifically, the Veteran 
testified that he experienced feelings of coldness and 
numbness, as well as periodic tingling, at the ends of his 
upper and lower extremities.  He stated that his private 
physician had diagnosed him with "nerve-ending damage" and 
had warned him to place a thermometer in the water when 
taking hot baths so as not to accidentally scald himself.

The record reflects that, on his most recent VA diabetes 
mellitus examination in August 2005, the Veteran reported 
"variable" numbness in his hands, but not in his feet.  He 
did not report any other symptoms of peripheral neuropathy.  
Sensory, reflex, and motor testing of the upper and lower 
extremities was negative for neurological abnormalities.  
Consequently, the VA examiner determined that a diagnosis of 
peripheral neuropathy was not warranted.

Following that examination, the Veteran submitted records, 
dated from February to May 2005, from a private physician who 
treated him for diabetes mellitus.  Those private medical 
records reflected complaints of decreased sensation and 
numbness in his feet and hands.  A nerve conduction study, 
performed in April 2005, was noted to be negative.  
Nevertheless, the following month, the Veteran's private 
treating provider assessed the Veteran as having neuropathy 
associated with his service-connected diabetes mellitus.  
However, that private treating provider did not provide a 
rationale for his assessment.  Nor did he indicate that he 
had reviewed other pertinent clinical records in the 
Veteran's claims folder.  The Board therefore finds that the 
May 2005 private treating provider's assessment, standing 
alone, is too speculative to warrant a grant of service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  To 
ensure a thorough examination and evaluation, the Veteran's 
complaints of cold, numbness, and tingling in his upper and 
lower extremities must be viewed in relation to their 
history.  38 C.F.R. § 4.1 (2008).  

In light of the conflicting results of the August 2005 VA 
examination, which indicated that the Veteran did not meet 
the diagnostic criteria for peripheral neuropathy, and the 
private treating provider's assessment of diabetic 
neuropathy, as well as the Veteran's subsequent complaints of 
numbness, coldness, and tingling in his lower extremities, 
which were not of record at the time of his prior VA 
examination, it remains unclear to the Board whether the 
Veteran currently suffers from peripheral neuropathy, and, if 
so, whether that condition was caused or aggravated by his 
service-connected diabetes mellitus or is otherwise related 
to service.  For those reasons, and given that this case is 
being remanded for additional development on other grounds, 
the Board finds that another VA examination and opinion 
addressing the Veteran's complaints of cold, numbness, and 
tingling in his upper and lower extremities are warranted to 
fully and fairly assess the merits of his claim.  38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination with an examiner 
who has not previously examined him in 
order to determine the nature, extent of 
severity, and etiology of any psychiatric 
disability which may be present, to 
include PTSD.  The claims folder should be 
sent to the examiner for review and the 
examination report should note that 
review.  All findings and conclusions 
should be supported by a rationale.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record, 
including the June 2005 VA examiner's 
opinion indicating that, although the 
Veteran served in combat, he did not meet 
the diagnostic criteria for PTSD based on 
his combat-related stressors, and the 
subsequent testimony offered by the 
Veteran and his wife regarding his current 
alleged PTSD symptoms.  Specifically, the 
examiner should provide an opinion as to 
the following: 

a)  State whether or not each criterion 
for a diagnosis of PTSD pursuant to 
DSM-IV is met.

b)  If a diagnosis of PTSD is 
appropriate, state whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's current psychiatric 
symptomatology is related to a combat 
stressor.  

c)  If the examination results in a 
psychiatric diagnosis other than PTSD, 
provide an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to 
include whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently demonstrated 
psychiatric disorder is related to a 
combat stressor or to any other aspect of 
the Veteran's military service.  

2.  Schedule the Veteran for a VA 
examination with an appropriate specialist 
to ascertain the nature and etiology of 
his complaints of coldness, numbness, and 
tingling in the upper and lower 
extremities. The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all pertinent evidence of record, 
including the May 2005 private treating 
provider's assessment of diabetic 
neuropathy, the August 2005 VA diabetic 
mellitus examination, indicating that a 
diagnosis of peripheral neuropathy was not 
warranted, and the Veteran's February 2009 
Board testimony regarding his current 
symptoms in his upper and lower 
extremities.  Specifically, the VA 
examiner should address the following: 

a)  Provide a diagnosis of all 
disabilities of the upper and lower 
extremities, to specifically include 
stating whether a diagnosis of peripheral 
neuropathy is warranted.

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran's complaints of coldness, 
numbness, and tingling in the upper and 
lower extremities were caused or 
aggravated during his period of service 
or are otherwise related to any incident 
of service, including exposure to 
herbicides.

c)  State whether it is at least as 
likely as not (50 percent probability 
or greater) that the Veteran's 
complaints of coldness, numbness, and 
tingling in the upper and lower 
extremities were caused or aggravated 
by his service-connected diabetes 
mellitus. 

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

